Citation Nr: 0926590	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  03-25 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder variously identified as schizophrenia and 
depression, to include as due to the Veteran's service-
connected acne keloids.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran had active military service from August 1972 to 
August 1975.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In February 2003, the RO declined to find 
that new and material evidence was received to reopen a claim 
of entitlement to service connection for schizophrenia, and 
denied claims for service connection for a dental disorder 
and arthritis of the neck, shoulder, back, legs, and feet, 
and an increased rating for the veteran's service- connected 
acne keloids of the scalp, face, neck, back, chest, and upper 
arms.  The Veteran submitted a timely notice of disagreement 
as to these matters.  In March 2003, he filed a claim for 
service connection for depression and an anxiety disorder, as 
due to his service-connected skin disability.  In a July 2003 
rating decision the RO denied service connection for a 
psychotic disorder, not otherwise specified (NOS), claimed as 
depression and an anxiety disorder.

In September 2003, the RO issued a statement of the case 
(SOC) as to the claims for increased ratings for the 
Veteran's service-connected skin disabilities, service 
connection for a dental condition and arthritis of the neck, 
shoulder, back, legs, and feet, and service connection for 
differentiated schizophrenia, as secondary to the Veteran's 
service-connected acne keloids.  Although, in a September 
2003 signed statement, the Veteran requested to testify at a 
personal hearing at the RO, in October 2003, he cancelled his 
hearing request.  As such, the Board is of the opinion that 
all due process requirements were met regarding the Veteran's 
hearing request.

In signed statements dated in October 2003, the Veteran 
withdrew his appeal of all claims except the claim for 
service connection for schizophrenia/depression due to his 
service-connected skin disability.

By way of background, it is noted that, in an April 1986 
rating decision, the RO, in pertinent part, denied the 
Veteran's claim for service connection for a nervous 
condition as due to his service-connected skin disability.  
He perfected an appeal of the RO's decision and, in a 
November 1986 decision, the Board denied the claim for 
service connection for undifferentiated schizophrenia.  
Thereafter, the Veteran's claim was reopened by the Board 
that, in a July 1994 decision, denied his claim for service 
connection for an acquired psychiatric disorder.  The current 
appeal comes before the Board from RO rating decisions of 
February 2003 that declined to find that new and material 
evidence had been received to reopen the claim for service 
connection for schizophrenia, and July 2003, that denied 
service connection for a psychotic disorder claimed as 
depression and anxiety.

In a June 2006 decision, the Board found that new and 
material evidence was received to reopen the Veteran's 
previously denied claim for service connection for an 
acquired psychiatric disorder, variously identified as 
schizophrenia and depression, as due to his service-connected 
acne keloids, and remanded the reopened claim to the RO for 
further evidentiary development.  

In an April 2007 Board decision, it was found that an 
acquired psychiatric disorder variously identified as 
schizophrenia and depression, was not related to service and 
was not presumed to have been incurred therein.  Nor was an 
acquired psychiatric disorder proximately due to, the result 
of, or aggravated by the Veteran's service-connected acne 
keloids.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  

In an April 2008 Order, the Court granted the VA General 
Counsel's and Appellant's Joint Motion For Remand.  The 
Board's decision was vacated and the Veteran's claim was 
remanded to the Board.  The Order called for the claim to be 
remanded primarily so that additional VA examination could be 
conducted.  It was specifically pointed out that the Board's 
2006 remand requested that the Veteran be examined by a 
medical specialist who had not previously examined him.  It 
was clear, however, from the ensuing VA examiner's report 
that the examiner had previously examined the Veteran.  As 
this was not in keeping with the Board's remand request, 
additional examination was to be conducted.  

Additional evidence has now been submitted, and the requested 
examination has been conducted.  The appeal continues.  


FINDINGS OF FACT

1.  Service connection is in effect for acne of the scalp, 
face, and neck, rated 10 percent disabling, and acne of the 
back, chest, and upper arms, rated 10 percent disabling.

2.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
psychiatric disorder, variously diagnosed as schizophrenia 
and depression, is related to service or to the Veteran's 
service-connected acne keloids, nor was a psychosis 
manifested within one year of discharge.


CONCLUSION OF LAW

An acquired psychiatric disorder variously identified as 
schizophrenia and depression, is not related to service and a 
psychosis may not be presumed to have been incurred therein, 
nor is it proximately due to, the result of, or aggravated by 
the Veteran's service-connected acne keloids.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103-5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Claimant is expected to provide; and (4) 
must ask the Claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1) (2008).  VCAA notice should be provided 
to a Claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
20 Vet. App. 537 (2006).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
Claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the Appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) applied to all five elements 
of a service connection claim.  Id.  In a June 2006 letter, 
and in the January 2007 supplemental statement of the case 
(SSOC), the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Further, as the 
Appellant's claim for service connection for a psychiatric 
disorder due to his service-connected skin disability is 
being denied, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to him.  The case has subsequently been 
readjudicated by the AMC/RO so that the use of a post-
decisional document is not prejudicial.  As set forth herein, 
no additional notice or development is indicated in the 
Appellant's claim.

In July 2002, May 2004, January 2005, and June 2006 letters, 
the RO informed the Appellant of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  We therefore conclude that 
appropriate notice has been given in this case.  The 
Appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
Appellant relative to his claims has been obtained and 
associated with the claims file, including records from the 
Social Security Administration (SSA), and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is noted that since the most 
recent issuance of an SSOC in February 2009, additional 
evidence (two lay statements) have been added to the claims 
file.  These statements, dated in March 2009 and June 2009, 
were submitted with a waiver of initial consideration by the 
RO.  The June 2009 statement was submitted following the 
grant of the Appellant's motion for a 60 day extension of 
time in which to submit new and material evidence.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2008).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.102 (2008).

Factual Background

The record reflects that service connection for acne 
keloidalis of the scalp and face was granted by the RO in 
November 1976 and assigned a non-compensable disability 
evaluation.  The Veteran maintains that his service-connected 
acne keloids caused his currently diagnosed psychiatric 
disorder.  He currently has a 10 percent rating for acne of 
the scalp, face, and neck, assigned effective 1987, and a 
separate 10 percent rating for acne of the back, chest, and 
upper arms, assigned effective 1991.

Service treatment records (STRs) are not referable to 
complaints or diagnoses of, or treatment for, a psychiatric 
disorder.  When examined for discharge in July 1975, a 
psychiatric abnormality was not noted.

Post service, private medial records dated in September 1976 
reflect dermatology treatment for the Veteran's skin 
disorder.  An October 1976 VA examination report described 
normal psychiatric findings and diagnosed acne keloidalis of 
the scalp and face.

County mental health records, dated from 1980 to 1993, 
indicate the Veteran was hospitalized in mid-1980, for 
evaluation of competency prior to an assault trial, and 
include diagnoses of a schizoid personality with some 
depression.  His skin disorder was rated noncompensably 
disabling at this point.  In 1982 at the same clinic he was 
seen for psychotic episodes, was noted to have stopped taking 
his medication and was diagnosed with undifferentiated 
schizophrenia, in remission.  He complained of problems with 
his skin, but noted that he was getting regular treatment 
through the VA.

VA hospitalized the veteran from February to March 1981 when 
the Claimant was diagnosed with malingering and adult 
antisocial behavior.

County mental health records dated in 1982 reflect the 
Veteran's treatment for schizophrenia and indicate that he 
was initially seen in January 1980 for emotional problems.  
It was noted that he complained of bouts of depression and an 
inability to get his life together.  Added to that was self- 
consciousness about his unsightly skin lesions of long 
standing.

VA medical records dated in February 1986 reflect the 
Veteran's treatment for his skin disability.

According to records received from the SSA and dated in 
November 1986, the Veteran was held to be totally disabled 
since March 1986 due to chronic paranoid schizophrenia.  A 
November 1986 examination report from E.R., M.D., reflects 
his complaints of occasional depression.  Paranoid 
schizophrenia was diagnosed.

A February 1988 VA psychological examination report reflects 
the Veteran's contention that his skin condition was the 
basis for his schizophrenia and most of his other problems.  
The diagnostic impression at that time was psychological 
factors contributing to physiological disorder (skin lesion) 
and dependent personality with mild paranoid flavor.  No 
current evidence of schizophrenia was found.  It was noted 
that the skin disorder was fairly benign.  The examiner 
thought the Veteran might use the condition as a "smoke 
screen" to cover other deficiencies of a more chronic and 
characterological basis.

In an April 1988 rating decision, the RO granted a 10 percent 
evaluation for the Veteran's service-connected acne keloids 
of the scalp, face, chest, and neck.

A December 1993 VA examination report includes a diagnosis of 
residual type schizophrenia.  It was noted that the cover 
sheet for the exam requested an opinion as to whether the 
Veteran suffered from any psychological disorder as a result 
of his skin disability.  The examiner noted the prior history 
of an examiner's conclusion that the nervous disorder was 
affecting the skin condition, but there was no evidence in 
the current examination that suggested a specific causation 
of his mental disorder by his skin condition.

In July 1994 decision, the Board, in pertinent part, granted 
a separate compensable disability evaluation for acne 
keloidalis of the chest, upper arms, and back.

VA and private medical records and examination reports, dated 
from November 1993 to December 2001, reflect the Veteran's 
treatment for his psychiatric and other disorders.  A March 
1997 record indicates that the Veteran complained that his 
current psychiatric problem were related to his skin 
problems, made him depressed, and prevented him for 
maintaining stable employment.

During his April 1998 Board hearing, the Appellant testified 
that he believed his service-connected skin disability 
contributed to his psychiatric disorder.

An April 1998 psychiatric evaluation from S.S.B., M.D., 
diagnosed chronic paranoid schizophrenia with a need to rule 
out schizoaffective disorder.  It was noted that the Veteran 
gave no clear history of having depression.  An April 1998 
psychiatric evaluation from G.R.C., M.D., also diagnosed 
chronic paranoid schizophrenia.

VA and private medical records and examination reports, dated 
from August 2002 to June 2005, include an August 2002 VA 
Psychology Note and an October 2003 signed statement from 
M.R.R., Ph.D., the Veteran's psychologist at the time, to the 
effect that the Veteran's service-connected skin disability 
caused or aggravated his depression/schizophrenia, and a May 
2005 VA Psychology Note from the Veteran's counseling 
psychologist, to the effect that, while it was not possible 
to say that the skin disorder "caused" his psychosis, it was 
clear the two were connected by means of the content of the 
psychosis being the medical problem.

A June 2003 VA examination report reflects the examiner's 
review of the Veteran's medical records and includes an Axis 
I diagnosis of psychotic disorder, NOS, and not found on 
current examination, and an Axis II diagnosis of mixed 
personality disorder, principal diagnosis.  The VA examiner 
opined that the Veteran's current and principal diagnosis, 
personality disorder, NOS, was the result of his skin 
disorder.  It was noted that the personality disorder was a 
longstanding maladaptive pattern of behavior that was 
manifested for many years and the same held true for his 
psychotic disorder, NOS.

In December 2003, the June 2003 VA examiner re-examined the 
Veteran.  The examination report notes the examiner's review 
of the veteran's medical records.  The VA examiner opined 
that the Veteran's diagnosed psychotic disorder, NOS, and 
personality disorder, NOS, were not due to a medical 
condition incurred in military service.  He indicated that 
the June 2003 opinion was either mis-transcribed or a mistake 
he made in dictation, but that the December 2003 opinion 
reflected the correct view.  In a June 2005 memorandum to the 
RO, the 2003 VA examiner clarified and affirmed his opinion 
that the Veteran's two diagnoses, at Axis I and Axis II, were 
not secondary to his skin disability.  The examiner also 
opined that the Veteran's psychiatric disorder was not 
altered appreciably by the skin disability.  This VA examiner 
described his "very thorough and comprehensive" summary of 
the Veteran's medical records in the December 2003 
examination report that noted the Veteran's limited capacity 
to tolerate frustration and stress and limited resources to 
manage stress.  The VA physician disagreed with Dr. M.R.R.'s 
opinion, and said that it may be true that the Veteran's 
service-connected skin problems led to an exacerbation of his 
personality disorder and difficulty dealing with stress but, 
in the VA examiner's opinion, it was not as likely as not 
that the Veteran's skin condition was the etiological agent 
in exacerbation of his psychotic disorder, NOS.

In November 2006, the Veteran underwent VA psychiatric 
examination.  The examination was specifically requested in a 
Board remand of June 2006.  The examination was to be 
conducted by a medical specialist who had not previously 
examined the Veteran.  In reading the examination report, 
however, it is clear that this examiner had previously 
examined the Veteran, apparently in 1986 for Social Security 
disability.  It was noted that no skin or odor problems at 
that time.  The examination report reveals that other records 
were reviewed.  The examiner concluded that while the skin 
disorder might cause some additional worry for him when under 
stress it did not cause the psychosis.  The examiner knew of 
no literature relating a skin disorder to the cause of a 
psychosis.  It was noted that some examiners felt that the 
skin disorder might worsen the psychosis.  The examiner noted 
there was some family history of psychosis as two brothers 
were diagnosed with schizophrenia.

Recently added to the claims file were additional treatment 
records dated through 2008 which show that the Appellant's 
continued treatment, counseling, and rehabilitation for his 
psychiatric condition.  

Dr. M.R.R., submitted an additional statement dated in 
September 2008 in which he notes that although it was not 
possible to say that the Veteran's skin disorder "caused" 
his psychosis, it was clear that the two were connected by 
means of the content of the psychosis being the medical 
problem.  He concluded that it was as likely as not that the 
service-connected skin disorder aggravated the Veteran's 
depression and psychotic disorder.  

When examined by VA in January 2009, the examiner noted that 
he had reviewed the claims file prior to his examination of 
the Veteran.  The Veteran gave a history of psychiatric 
problems since 1980.  The examiner noted that his review of 
the record indicated that the Veteran had been treated on a 
long-term basis for his mental illness with diagnoses of 
paranoid schizophrenia and depression.  He also had had 
several evaluations completed previously in an effort to 
assess the nature of the relationship between the Veteran's 
psychiatric symptoms and his service-connected skin problems.  
The examiner noted that these records had been reviewed in 
detail and would be addressed in his rationale and opinions.  

Following examination of the Veteran, it was opined by the 
examiner that it was less likely than not that the 
schizophrenia was caused by or was the result of the skin 
condition.  In explanation, the examiner noted that the 
schizophrenia process and the Veteran's fixation upon his 
skin problems were related only in that the focus that his 
psychosis had become his skin lesions.  It was, at least as 
likely as not, that if the skin lesions were not present, 
that he would still have developed schizophrenia.  The only 
possibility was that the level of depression that  the 
experienced might have been somewhat less if he had not had 
to deal with this issue, although it was at least as likely 
as not as well, that he would probably have found some other 
focus for concern in regards to explanation of his paranoid 
ideation/delusions.  

The examiner further explained that the Veteran's skin 
condition was not known to be causative factor in any 
specific mental illness, and it would be expected that he 
would have developed paranoid schizophrenia with or without 
the presence of his skin lesions.  His lesion had rather 
become a focus of the Veteran's attention and had not in and 
of themselves caused his metal illness.  

Lay statements, dated in March 2009 and June 2009, 
respectively, were recently added to the record.  Each 
attestee asserted that he had known the Veteran since he was 
in military service, and that he had suffered form skin 
problems and psychiatric problems throughout the period from 
return from service to the present day.  

Service Connection

Pursuant to 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a Veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Service connection for a psychosis 
may be presumed when, given qualifying service, the disorder 
is present to a compensable degree within 1 year following 
that service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2008).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Congenital or developmental defects, including personality 
disorders, are not diseases or injuries within the meaning of 
the applicable legislation and are not, therefore, eligible 
for service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2008); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), specifically 
holding that "38 C.F.R. § 3.303(c), as it pertains to 
personality disorder, is a valid exercise of the authority 
granted to the Secretary of Veterans Affairs."  See also Beno 
v. Principi, 3 Vet. App. 439, 441 (1992).  A precedent 
opinion of the VA General Counsel, VAOPGCPREC 82-90 (July 18, 
1990) (a reissue of General Counsel opinion 01-85 (March 5, 
1985)), held in essence that a disease which is considered by 
medical authorities to be of familial (or hereditary) origin 
must, by its very nature, be found to have pre-existed a 
Claimant's military service, but could be granted service 
connection if manifestations of the disease in service 
constitute aggravation of the condition.  Moreover, 
congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they are not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service-
connected.  Id.

Here, the Veteran has asserted that service connection is 
warranted for a psychiatric condition (variously claimed as 
schizophrenia and depression) as secondary to his currently 
service-connected acne keloids.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a Veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2008).

Analysis

Preliminary Matters

As was described in the Introduction, this issue was remanded 
by the Court in April 2008.  The Board wishes to make it 
clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. § 7104(d)(1) (West 2002 & Supp. 2008).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis of the 
matter of service connection for an acquired psychiatric 
disorder variously identified as schizophrenia and 
depression, to include as due to the Veteran's service-
connected acne keloids, has been undertaken with that 
obligation in mind.

The Joint Motion (on which the Court's 2008 Order was based) 
noted that a Board remand in April 2007 called for the 
Veteran was to be examined by a VA medical specialist who had 
not previously examined the Veteran.  A review of the 
resulting VA report, however, clearly reflected that the VA 
specialist had examined the Veteran years before.  The 
Veteran appealed, and the Court ruled that the Board's April 
2007 decision which denied the claim should be vacated and 
that additional examination should be conducted.  Thus, it 
might be said that the record was deficient in that, the 
Veteran, as a matter of law, has the right to compliance with 
the remand instructions.  This imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Additional examination was conducted in January 2009 and is 
part of the record.  Additional evidence submitted since the 
Court's Order has also been received and has been considered.  

Further Discussion

Initially, the Board points out that psychiatric problems 
were not shown during service or for years thereafter.  The 
Veteran does not contend, nor has any medical professional 
ever indicated, that he now has a psychiatric disorder that 
was incurred in or aggravated by his period of active duty 
service.  Direct service connection is clearly not warranted.  
See Hickson, supra.

The Veteran contends that service connection should be 
granted on a secondary basis because he has a psychiatric 
disorder, claimed as schizophrenia and depression that is 
related to his service-connected acne keloids.  This claim 
fails because the bulk of the competent medical evidence 
fails to show that any claimed psychiatric disorder is 
related to his service-connected acne keloids.  

In support of his claim, the Veteran would point to the 
findings in the August 2002, October 2003, and September 2008 
notes from Dr. M.R.R., his VA treating psychologist at one 
time, and a May 2005 VA psychologist's note, who associated 
the Veteran's psychosis with his service-connected skin 
disability.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinions 
provided by the VA psychiatric examiners who examined the 
veteran in December 2003 (with the June 2005 memorandum), 
November 2006, and January 2009.  These medical specialists 
had the opportunity to completely review the Veteran's entire 
medical history and all the medical records.  These examiners 
explained the veteran's initial symptoms, presented complete 
psychiatric examination reports, and found no evidence of a 
diagnosed psychiatric disorder due to the service-connected 
acne keloids.

Although, in June 2003, the VA examiner (who reexamined the 
Veteran in December 2003) diagnosed a psychotic disorder, 
NOS, that was not found on current examination, and a 
personality disorder that was a result of the skin disorder, 
in reaching his diagnosis in December 2003, the same VA 
examiner noted his review of the Veteran's medical records 
and that the Veteran said his skin condition made him 
anxious.  A psychotic disorder, NOS, was diagnosed, and a 
personality disorder, NOS, was also noted.  But, at this 
time, the VA examiner opined that the psychotic disorder NOS 
and his personality disorder were not secondary to any 
medical condition or any other condition incurred in service.  
More significantly, in a June 2005 memorandum to the RO, that 
clarified and affirmed his findings, the 2003 VA examiner 
noted that the December 2003 examination report included a 
"very thorough and comprehensive summary of the Veteran's 
medical record".  The VA examiner also noted that Dr. 
M.R.R.'s statement, to the effect that the Veteran's service-
connected skin disorder led to exacerbation of psychiatric 
symptoms, may be true as to the Veteran's personality 
disorder and difficulty dealing with stress but, the VA 
examiner reiterated his opinion that the skin disorder was 
not as likely as not the etiological agent in the 
exacerbation of the Veteran's psychotic disorder NOS.  The 
examiner also opined that the Veteran's psychiatric disorder 
was not altered appreciably by his service-connected skin 
disability.

The November 2006 and January 2009 VA examiners described a 
longitudinal review of the Veteran's service and medical 
records.  It was most recently found that that it was less 
likely than not that the schizophrenia was caused by or was 
the result of the skin condition.  He noted that the 
schizophrenia process and the Veteran's fixation upon his 
skin problems were related only in that the focus that his 
psychosis had become his skin lesions.  It was, at least as 
likely as not, that if the skin lesions were not present, 
that he would still have developed schizophrenia.  The only 
possibility was that the level of depression that the 
Claimant experienced might have been somewhat less if he had 
not had to deal with this issue, although it was at least as 
likely as not as well, that he would probably have found some 
other focus for concern in regards to explanation of his 
paranoid ideation/delusions.  

The Board is persuaded that the December 2003 (with the June 
2005 memorandum), the 2006 and 2009 VA medical opinions are 
most convincing in that the examiners expressly stated that 
they reviewed the medical evidence in the file.  See e.g., 
Wray v. Brown, 7 Vet. App. 488 1995).  When a medical expert 
has fairly considered all the evidence, his opinion may be 
accepted as an adequate statement of the reasons and bases 
for a decision when the Board adopts such an opinion.  Id.  
The Board does, in fact, adopt the December 2003 (with the 
June 2005 memorandum), November 2006, and January 2009 
medical opinions on which it bases its determination that 
service connection for acquired psychiatric disorder 
variously identified as schizophrenia and depression due to 
the Veteran's service- connected acne keloids is not 
warranted in this case.

As to the opinions of the August 2002, October 2003, and May 
2005 psychologists, who said the Veteran's skin disability 
caused his psychiatric disability, and the skin disorder was 
connected by means of the content of the psychosis being the 
medical problem, respectively, the Board finds that these 
examiners did not clearly attribute the Veteran's psychiatric 
disorder to the service-connected skin disability.  The 
August 2002 note reflects that, while the Veteran had 
symptoms of a psychotic disorder, with depression, 
frustration, and lowered self esteem, that the psychologist 
said appeared to be closely related to the skin condition, 
the Veteran did not articulate his experiences and the 
examiner did not explain his rationale.  Moreover, the 
examiner did not specifically review the Veteran's medical 
records and past medical history.

The May 2005 VA psychologist actually stated it was not 
possible to say that the Veteran's skin disorder caused his 
psychosis, but then said that it was clear the two were 
connected by means of content of the psychosis being the 
medical problem.  This examiner also did not specifically 
review the Veteran's medical records and past medical history 
and, again, is without the examiner's specific correlation of 
the Veteran's reported symptoms with his service-connected 
skin disability.  In fact, neither examiner clearly 
attributed the Veteran's psychiatric disorder to the service-
connected acne keloids.  A bare conclusion, even one reached 
by a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).

Nor did the August 2002 and October 2003 psychological notes 
and May 2005 VA psychologist provide clinical evidence to 
support their beliefs and their opinions, although doubtless 
sincerely rendered, are for that reason not accorded great 
weight by the Board.  See Bloom v. West, Black v. Brown, 
supra.

The Board finds the December 2003 (and June 2005 memorandum), 
2006 and 2009 VA opinions to be much more probative.  The 
physicians stated that they had reviewed the medical evidence 
of record.  All psychiatric examination reports (and the 2005 
memorandum) reflected review of the relevant medical and 
other evidence in the Veteran's claims file and provided a 
rationale for their diagnoses.  These examiners explained how 
the evidence in the Veteran's claim file pertained to the 
examination findings and diagnoses.  In fact, in the June 
2005 memorandum, the VA examiner actually noted the "very 
thorough and comprehensive summary of the Veteran's medical 
records, including past psychological testing, 
hospitalization and opinions in the past" in the December 
2003 VA examination report.

Thus, the opinions of the August 2002 and October 2003 
psychological notes and May 2005 VA psychologist's note are 
accorded less weight than those of the December 2003 (with 
the June 2005 memorandum) and January 2009 VA physicians.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disorder variously identified a 
schizophrenia and depression as due to the Veteran's service- 
connected acne keloids.

The Board does not disregard the diagnosis made by the June 
2003 VA examiner, who diagnosed a personality disorder, NOS, 
and correlated the Veteran's reported symptoms with his skin 
disability (but subsequently re-examined the Veteran in 
December 2003 and wrote the June 2005 memorandum).  With due 
consideration to the VA examiner, the Board is constrained to 
accord more weight to conclusions proffered in his December 
2003 report and June 2005 memorandum, and in the January 2009 
VA examination report, in two separate examinations performed 
numerous years apart (in 2003 and 2009), by examiners who 
reviewed the Veteran's complete medical record and both 
agreed that he does not have a psychosis due to his service-
connected skin disability.  Thus, the June 2003 VA 
examination report is accorded less weight than that of the 
December 2003 (with the June 2005 memorandum) and 2009 VA 
examination reports.  

Even assuming, arguendo, that the Veteran's skin disability 
caused or exacerbated his personality disorder, NOS, service 
connection cannot be granted for congenital or development 
disorders, including a personality disorder, unless a 
superimposed injury was shown to have occurred in service.  
See 38 C.F.R. § 3.303(c); Winn, supra; see also VAOPGCPREC 
82-90.

As well, the June 2005 memorandum from the 2003 VA examiner 
reflects that the examiner emphasized his meticulous review 
of the veteran's claim file in December 2003.  It was noted 
that the Veteran's varied psychiatric diagnoses ranged from 
schizophrenia to malingering.  It was also noted that the 
Veteran, over the years, demonstrated a limited capacity to 
tolerate frustration and limited resources to manage stress, 
as noted in the December 2003 report.  This VA examiner 
opined that it was not as likely as not that the service- 
connected skin disability was the etiological agent in 
exacerbating his psychotic disorder, NOS.  The VA physician 
also opined that the veteran's psychiatric disorder was not 
altered appreciably by his skin condition.  See 38 C.F.R. § 
3.310 (2008).  Moreover, to the extent that a psychosis was 
present, it was not shown within 1 year following separation 
from service.

Furthermore, although the evidence shows that the Claimant 
currently has psychosis NOS with anxiety and depression, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident thereof 
or to a service-connected disability.  On the other hand, the 
record reflects that a psychiatric abnormality was not found 
on examination for separation from service and the first post 
service evidence of record of a psychiatric disorder is from 
1981, more than 6 years after the veteran's separation from 
service.  In short, no medical opinion or other medical 
evidence relating the veteran's currently diagnosed psychosis 
NOS with anxiety and depression to service or any incident of 
service or to his service-connected skin disability has been 
presented.

Additionally, while it is recognized that during periods of 
stress, the appellant focuses on his skin disorder.  There 
is, however, no showing that the psychiatric disorder is 
permanently made worse (aggravated) by these acute periods or 
stress.  The most recent examiner suggested that were it not 
for the skin disorder the Veteran would most likely find 
something else to focus on when under stress.

The Board recognizes the Appellant's sincere belief that he 
has a diagnosed psychiatric disorder in some way to his 
military experience.  Moreover, consideration has been given 
to the lay statements which have been submitted in support of 
his claim.  Nevertheless, in this case, the Veteran and those 
who have provided statements on his behalf, have not been 
shown to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the Veteran's currently diagnosed psychiatric disorder and 
his active military service.  See, e.g., Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998), cert denied, 119 S.Ct. 404 (1998).  See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are sympathetic with the Veteran's 
experiences in service, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  See 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (physician's 
opinion in cause-of-death case that list conditions submitted 
by appellant might related to exposure to Agent Orange found 
speculative when physician also indicated that "it is just as 
likely that they could have another cause), aff'd 217 F. 3d 
854 (Fed. Cir. 1999), cert. denied 528 U.S. 1193 (2000).  The 
preponderance of the objective and probative medical evidence 
of record is against the Veteran's claim for service 
connection for an acquired psychiatric disorder variously 
identified as schizophrenia and depression as due to his 
service-connected acne keloids.

Finally, the Board notes that records indicate that the SSA 
found the Veteran suffering from paranoid schizophrenia and 
other psychotic disorders and held him to be disabled since 
March 1986.  While the Board recognizes the disabling nature 
of his psychiatric disability, the SSA determination is not 
considered sufficient to overcome the objective evidence of 
record as to the origin of the Veteran's schizophrenia.


ORDER

Service connection for an acquired psychiatric disorder 
variously identified as schizophrenia and depression, to 
include as due to the Veteran's service-connected acne 
keloids, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


